Citation Nr: 0003791	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1957 to 
July 1961, and was honorably discharged.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The appellant served on active duty from December 11, 1957 to 
July 14, 1961; none of his service was during a statutory 
period of war.


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied as a matter of law for 
failure to state a claim upon which relief may be granted.  
38 U.S.C.A. §§ 1501, 1521, 5107  (West 1991);  38 C.F.R. 
§ 3.3  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "[t]he Secretary shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's willful misconduct, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1521(a)  (West 1991); 
38 C.F.R. § 3.3  (1999).  Subsection (j)  states:


A veteran meets the service requirements 
of this section if such veteran served in 
the active military, naval, or air 
service - (1) for ninety days or more 
during a period of war; (2) during a 
period of war and was discharged or 
released from such service for a service-
connected disability; (3) for a period of 
ninety consecutive days or more and such 
period began or ended during a period of 
war; or (4) for an aggregate of ninety 
days or more in two or more separate 
periods of service during more than one 
period of war.  

38 U.S.C.A. § 1521(j)(1)-(4) (West 1991); see 38 C.F.R. 
§ 3.3(a) (1999).

As is evident from the above statute, any veteran seeking a 
nonservice-connected pension must have served during a 
"period of war."  For VA benefits purposes, the term 
"period of war" is defined as "the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, [and] the Persian Gulf 
War."  38 U.S.C.A. § 101(11)  (West 1991); 38 C.F.R. §§ 
3.1(f), 3.2  (1999).  The "Korean conflict" means the 
"period beginning on June 27, 1950 and ending on January 31, 
1955".  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e)  The 
"Vietnam era" means the "period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period"; it 
means "the period beginning on August 5, 1964, and ending on 
May 7, 1975, in all other cases."  38 U.S.C.A. § 101(29)  
(West 1991 & Supp. 1999); 38 C.F.R. § 3.2(f)  (1998).

In this case the Board finds that the appellant served on 
active duty from December 11, 1957 to July 14, 1961.  In 
making this determination, the Board has considered the 
appellant's DD Form 214 and his statements.  The form clearly 
shows the appellant's relevant dates of service.  
Additionally, the Board notes that there is no evidence in 
the file that the appellant served in Vietnam.

In light of the above, the Board finds that the appellant did 
not serve during a statutory "period of war."  As a result, 
his claim for a nonservice-connected pension must be denied.  
He does not meet the initial requirement for basic 
eligibility for VA nonservice-connected pension benefits.  
38 U.S.C.A. § 1521(j)(1)-(4)  (West 1991); 38 C.F.R. § 3.3(a)  
(1999).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals (Court) elaborated on the 
difference between claims which are not well grounded and 
those which fail as a matter of law.  It stated that a claim 
is not well grounded when the character of the evidence in 
the claim is insufficient to warrant a further determination 
on the merits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994);  see 38 U.S.C. § 5107(a)  (1992).  The Court 
distinguished not well grounded claims from those where the 
law is dispositive.  It stated that the latter occur when 
there is the "absence of legal merit or the lack of 
entitlement under the law."  Id. (citing FED.R.CIV.P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  The Court went on to deny as a matter of law a 
veteran's claim seeking relief from VA recoupment of her 
readjustment pay because the law allowed the recoupment.  Id. 
at 429.  

In the present case, the appellant is claiming that he is 
entitled to a permanent and total disability rating for 
pension purposes.  For 38 C.F.R. § 3.3, supra, to apply, 
however, the appellant must have served in a "period of 
war."  Here, the appellant did not serve during a "period 
of war" for purposes of VA benefits.  Consequently, he can 
not be granted nonservice-connected pension benefits, 
pursuant to existing law.  Because there is a "lack of 
entitlement under the law," the claim fails.








ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

